NO. 12-05-00078-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


§

IN RE: LAKESIDE REALTY, INC. AND        §     ORIGINAL PROCEEDING
SUNRISE CONSTRUCTION, INC.
§





MEMORANDUM OPINION
            On May 18, 2005, this Court delivered an opinion conditionally granting the petition for writ
of mandamus and denying the petition for writ of prohibition filed by Lakeside Realty, Inc. and
Sunrise Construction, Inc. as relators.  That opinion ordered Respondent to vacate its Order signed
on October 29, 2004, which replaced its prior order signed on January 17, 2003.  Subsequently, on
May 26, 2005, Respondent signed an Order complying with this Court’s May 18 order and opinion.
            All issues attendant to this original proceeding having been disposed of, this mandamus
proceeding has now been rendered moot; therefore, the writ need not issue.  Accordingly, this
original proceeding is dismissed.
Opinion delivered May 31, 2005
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.




(PUBLISH)